Title: From Thomas Jefferson to Caesar A. Rodney, 21 December 1800
From: Jefferson, Thomas
To: Rodney, Caesar A.



Dear Sir
Washington Dec. 21. 1800.

I recieved in due time your favor of Oct. 13. and, as it did not require a particular answer, I have postponed the acknolegement of it to [this] time and place. it seems tolerably well ascertained (tho’ not officially) that the two republican candidates on the late election have a decided majority, probably of 73. to 65. but equally probable that they are even between themselves; and that the Federalists are disposed to make the most of the embarrasment this occasions, by preventing any election by the H. of Representatives. it is far from certain that 9. representations in that body can be got to vote for any candidate. what the issue of such a dilemma would be cannot be estimated.the French treaty is before the Senate. it is not agreeable in all it’s parts to any body, but it is to be hoped it will be ratified with a limitation of time which cannot produce difficulty with the other party. Congress seem hardly disposed to do any thing this session. the judiciary bill, the territorial government, and the taking into  their hands the making roads through the union, are the subjects talked of. the last business will be a bottomless abyss for money, the most fruitful field for abuses, and the richest provision for jobs to favorites that has ever yet been proposed. we have been 12. years grasping at all the expences of the Union. I hope a shorter term will suffice to restore them to whom they belong, and who can manage them with so much more correctness & raise them in ways so much less burthensome to the people than we can. foreign relations are our province; domestic regulations & institutions belong, in every state, to itself. I pray you to accept the assurances of my high regard & esteem, & to present my affectionate veneration to mr Dickinson. Adieu

Th: Jefferson

